Action for personal injuries sustained by plaintiff as the result of defendant’s alleged negligent operation of his automobile causing a collision at a street intersection in Garden City, L. L, on October 12, 1931. Order denying plaintiff’s motion to strike out the first and second affirmative defenses set forth in paragraphs numbered fifth and sixth of defendant’s answer as sham, irrelevant and insufficient in law, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.